DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 5,759,025) in view of Stevenson (US 5,890,483).
Regarding Claims 1 and 6, Hart discloses a portable warming assembly being configured to burn a wicking material to subsequently warm an interior space, said assembly comprising: a canister (12) being comprised of a heat resistant material wherein said canister is configured to resist being damaged by heat (col. 5, lines 24-26: “The non-combustible components of the heat generator apparatus of the invention can be made from inexpensive and durable metal materials.”); a lid (20) being removably attachable to said canister for closing said canister; a roll of solid fuel (22), said roll of solid fuel being positionable inside of said canister, said roll of solid fuel being comprised of a combustible material wherein said roll of solid fuel is configured to be burned in said canister for producing heat, said roll of solid fuel being comprised of a fluid absorbent material (see at least col. 4, lines 64-65: “It is noted that the top surface of the roll of toilet paper 22 serves as a wick for the liquid fuel 16.”); a pre-determined amount of said liquid fuel being pourable onto said roll of solid fuel when said roll of solid fuel is positioned in said canister (see col. 5, lines 20-21: “Then, more liquid fuel 16 can be added to the roll of toilet paper 22.”), said liquid fuel being comprised of a combustible material wherein said liquid fuel is configured to enhance combustion of said roll of solid fuel (see col. 4, lines 44-45: “The roll of toilet paper 22 is soaked with a liquid fuel 16, which may be, for example, methanol or kerosene.”); further comprising a plurality of matches (28), each of said matches having a striking head, said striking head being comprised of a combustible material for igniting said matches for lighting said roll of solid fuel and said liquid fuel in said canister (inherent or, in the alternative, it is old and well known that matches having a striking head, said striking head 

    PNG
    media_image1.png
    879
    1205
    media_image1.png
    Greyscale

Hart does not disclose a container containing liquid fuel, and a plurality of rocks, each of said rocks being positionable on top of said roll of solid fuel when said roll of solid fuel is positioned in said canister, each of said rocks being comprised of a material having a high thermal mass wherein each of said rocks is configured to store heat produced when said roll of solid fuel and said liquid fuel are burned, each of said rocks being in thermal communication with ambient air wherein each of said rocks is configured to heat the ambient air when said roll of solid fuel and said liquid fuel are burned for heating an interior space.
With regard to a container containing liquid fuel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hart to include a container containing liquid fuel so that more liquid fuel can be added to the solid fuel as taught and/or suggested by Hart, since such a modification would provide a portable and readily accessible source of liquid fuel.  
Stevenson teaches a portable warming assembly comprising: a plurality of rocks (14), each of said rocks being positionable on top (3) of a source of heat (see chamber 2), each of said rocks being comprised of a material having a high thermal mass wherein each of said rocks is configured to store heat produced when said heat source is producing heat, each of said rocks being in thermal communication with ambient air wherein each of said rocks is configured to heat the ambient air when said heat source is operation for heating a space (see col. 2, lines 60-62: “The lava rocks quickly become red hot thereby creating the heating and visual effects of a brazier without the disadvantages normally associated therewith.”).

    PNG
    media_image2.png
    846
    589
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hart to include a plurality of rocks, each of said rocks being positionable on top of said roll of solid fuel when said roll of solid fuel is positioned in said canister, each of said rocks being comprised of a material having a high thermal mass wherein each of said rocks is configured to store heat produced when said roll of solid fuel and said liquid fuel are burned, each of said rocks being in thermal communication with ambient air wherein each of said rocks is configured to heat the ambient air when said roll of solid fuel and said liquid fuel are burned for heating an interior space as taught and/or suggested by Stevenson, since such a modification would provide an aesthetically pleasing radiant heat source wherein the lava rocks quickly become red hot thereby creating the heating and visual effects of a brazier. 
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Stevenson as applied to claim 1 above, and further in view of Paul (US 6,035,847).
Regarding Claims 2 and 5, Hart in view of Stevenson discloses all of the claim limitations including wherein said canister (Hart, 12) has a bottom wall and an outer wall extending upwardly therefrom (see Hart, Fig. 4), said outer wall having an inner surface, an outer surface, and an upper threshold (see again Hart, Fig. 4); wherein said lid (Hart, 20) has a ring (i.e. the outer peripheral flange of said lid) extending downwardly from a bottom surface of said lid, (see Hart, at least Fig. 4).
Hart in view of Stevenson does not disclose said outer surface having a lip extending inwardly therefrom, said lip being aligned with said upper threshold and extending around a full circumference of said inner surface, said lip having a distal edge with respect to said outer surface to define an opening into an interior of said canister, said lip having a series of bends thereon to define a channel extending fully around said lip; said ring engaging said channel in said lip when said lid is positioned on said canister.
Paul teaches a similar portable warming assembly comprising: an outer surface having a lip (30) extending inwardly therefrom, said lip being aligned with an upper threshold (see Fig. 4) and extending around a full circumference of said inner surface, said lip having a distal edge (see 63) with respect to said outer surface to define an opening (60) into an interior of a canister (10), said lip having a series of bends thereon to define a channel extending fully around said lip (with reference to Fig. 4, see element 63 forming of an integral part of said lip when attached thereto comprising a series of bends thereon to define a channel extending fully around said lip); a ring (with reference to Fig. 4, see lid 70 which has an ring comprising the 

    PNG
    media_image3.png
    851
    590
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Hart in view of Stevenson wherein said outer surface having a lip extending inwardly therefrom, said lip being aligned with said upper threshold and extending around a full circumference of said inner surface, said lip having a distal edge with respect to said outer surface to define an opening into an interior of said canister, said lip having a series of bends thereon to define a channel extending fully around said lip; said ring engaging said channel in said lip when said lid is positioned on said canister as taught and/or suggested by Paul, since both Hart and Paul teach a canister and lid used for the same purpose, it would have been obvious to one skilled in the art to substitute one canister/lid combination for the other to achieve the predictable result of housing said solid and liquid fuel.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Stevenson and Paul as applied to claim 2 above, and further in view of Rappaport (US 4,174,702).
Regarding Claims 3 and 4, Hart in view of Stevenson and Paul discloses the limitations of the parent claim but does not disclose further comprising an insulation layer surrounding said canister, said insulation layer being comprised of a thermally insulating material wherein said insulation layer is configured to inhibit thermal communication between said canister and ambient air; wherein said insulation layer is bonded to said outer surface of said outer wall, said insulation layer extending between said bottom wall and said upper threshold of said outer wall.
Rappaport teaches a similar portable warming assembly comprising: an insulation layer (22) surrounding said canister (12), said insulation layer being comprised of a thermally 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Hart in view of Stevenson and Paul to further comprise an insulation layer surrounding said canister, said insulation layer being comprised of a thermally insulating material wherein said insulation layer is configured to inhibit thermal communication between said canister and ambient air; wherein said insulation layer is bonded to said outer surface of said outer wall, said insulation layer extending between said bottom wall and said upper threshold of said outer wall as taught and/or suggested by Rappaport, since such a modification would make it possible for a user to carry the heater (i.e. warming assembly) without the danger of burning oneself and without said heater being too hot for comfort.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart  in view of Stevenson, Paul and Rappaport.
Regarding Claim 7, Hart  in view of Stevenson, Paul and Rappaport discloses the claimed limitations as is evident from the discussion of the references in relation to Claims 1-6 discussed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799